Exhibit 10.1

 

TRANSITION AGREEMENT

 

This Transition Agreement (the “Agreement”) is made by and between AON
CORPORATION, a Delaware Corporation (“Aon” or the “Company”), and Ted T. Devine
(“Mr. Devine” or the “Executive”) concerning the Executive’s continued
employment and separation from employment with the Company.  The effective date
of this Agreement is as of November 18, 2009 (the “Effective Date”); provided
that this Agreement shall be effective only upon its approval by the Board of
Directors of the Company and/or its Organization and Compensation Committee and
Governance/Nominating Committee.

 

WHEREAS, Mr. Devine and the Company are parties to an employment agreement dated
as of June 10, 2009 (the “Employment Agreement”);

 

WHEREAS, as of the date hereof Mr. Devine is employed as Aon’s Executive Vice
President — Chief Executive Officer Aon Specialty;

 

WHEREAS, Mr. Devine and Aon now desire to enter into an agreement setting forth
the terms of Mr. Devine’s continued employment with the Company, his separation
from employment with the Company, and the rights and duties of the parties after
they enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, Aon and Mr. Devine hereby
agree as follows:

 

1.             Resignation.  The Executive hereby notifies the Company pursuant
to Section 4(e) of the Employment Agreement and subject to the effectiveness of
this Agreement, that he is resigning his employment with the Company effective
November 18, 2010 (the “Termination Date”).  However, as of the Effective Date,
Executive hereby resigns his position as an officer of the Company, Aon
Specialty and any other affiliate of the Company and his position on all
committees thereof, including the Executive Committee.

 

2.             Duties.

 

(a)              During the period beginning on the Effective Date and
continuing through November 18, 2010 (the “Continuation Period”), Executive
shall continue as an employee of the Company, but shall not be required to
perform any set number of hours of work per week, but rather shall be available
to perform such duties as may be requested from time to time by the Senior Vice
President, Head of Human Resources of the Company (“SVP — HR”).  Executive shall
report to and receive direction only from the SVP-HR.  During the Continuation
Period, Executive shall no longer have the title of Executive Vice President or
be considered a Level 1A senior executive of the Company, and will be assigned a
mutually acceptable title by the SVP-HR.

 

(b)              During the Continuation Period, Executive is expected to devote
such business time, attention and effort to the affairs of the Company and its
subsidiaries, as is necessary to perform the duties requested by the SVP-HR. 
Executive shall not be employed by any other entity or person on a for-profit
basis during the Continuation Period without the prior written consent of the
Company.  Executive may, however, be employed by and provide

 

--------------------------------------------------------------------------------


 

services to such not-for-profit entities as the Executive may desire, including
the establishment of One World Sports Alliance, a not-for-profit entity intended
for the promotion of sports (the “OWSA”); provided, however, that such
activities may not significantly interfere with the Executive’s performance of
his duties hereunder and may not violate the terms of Section 10 or 11 hereof.

 

(c)              Executive and the Company agree that following the Effective
Date, Executive shall not be providing services equal to at least twenty percent
of the level performed prior to the Effective Date, and therefore Executive
shall upon the Effective Date incur a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended and the
treasury regulations and guidance thereunder (“Section 409A”).

 

3.             Salary.  During the Continuation Period, the Executive will
receive his base salary at a rate equal to $950,000.

 

4.             Benefits.  During the Continuation Period, the Executive will
(i) remain eligible for participation in and benefits under all welfare benefit
plans offered to executives of the Company during such period (including health,
life and disability insurance) on the same terms as offered to executives of the
Company generally, with COBRA continuation thereafter as applicable, and
(ii) remain a participant in the qualified and non-qualified retirement plans
and arrangements of the Company in which the Executive participates as of the
Effective Date. Executive, however, shall not be eligible to participate in any
incentive compensation plans during the Continuation Period, including but not
limited to the Executive Committee Incentive Plan, or any Leadership Performance
Plan.

 

5.             2009 Bonus.  Executive hereby agrees to forfeit any bonus or
other incentive compensation for which he otherwise may be eligible for services
during 2009.

 

6.             Outstanding Equity Awards.

 

(a)           During the Continuation Period and subject to compliance with
Sections 8, 10 and 11, Executive shall continue to vest in the following
restricted shares, restricted share units, and performance share units:

 

·      2007 ISP 5,423  shares vesting 2/15/2010;

·      2008 ISP 3,835  shares vesting 2/22/2010;

·      2009 ISP 1,848  shares vesting 2/24/2010;

·      07 LPP2 60,648 shares award   2/25/2010; and

·      05 RSU 10,000 shares vesting 5/02/2010.

 

Restricted share units and performance share units which vest under this
Section 6(a) shall be delivered on the six-month anniversary of the Effective
Date to the extent required by Section 409A.

 

(b)           During the Continuation Period and subject to compliance with
Sections 8, 10 and 11, Executive shall continue to vest in the following stock
options:

 

·      07 LPP  10,108 options vesting 3/15/2010 with an exercise price of
$37.10;

 

2

--------------------------------------------------------------------------------


 

·      08 LPP  14,667 options vesting 3/13/2010 with an exercise price of
$40.91; and

·      09 LPP 15,413 options vesting 3/19/2010 with an exercise price of $38.93.

 

(c)              All other restricted shares, restricted share units,
performance share units and stock options previously granted to Executive which
will not vest by the Termination Date shall be forfeited and cancelled as of the
date hereof.

 

(d)              For purposes of all outstanding equity awards of the Executive
as of the last day of the Continuation Period, the Executive shall be deemed to
have voluntarily resigned his employment effective November 18, 2010. In that
regard, all stock options that are vested as of date hereof, or that vest as
provided in Section 6(b) above shall be exercisable in accordance with their
terms during the Continuation Period and for the 90 day period following the
Termination Date.

 

7.             Pledge of Stock.  In order to secure Executive’s obligations
under this Agreement, Executive agrees to pledge to the Company the number of
shares delivered (net after-tax withholding) upon vesting and delivery of his
restricted shares, restricted stock units and performance share units as
provided in Section 3(iii) above the (“Pledged Shares”) according to the Pledge
Agreement in the form attached as Attachment B.  Provided, Executive complies
with the terms of this Agreement, the Pledged Shares shall be released from the
pledge as follows:

 

(a)           25% of the Pledged Shares shall be released on 12/31/2010;

(b)           25% of the Pledged Shares shall be released on 12/31/2011; and

(c)           50% of the Pledged Shares shall be released on 11/17/2012.

 

In the event that Executive violates the provisions of Sections 8, 10 or 11 of
this Agreement, then any Pledged Shares not previously released shall be
forfeited and cancelled as liquidated damages.  Executive agrees that the
Company may hold the Pledged Shares in escrow according to the Pledge Agreement
from the date the Pledged Shares otherwise would be deliverable to the Executive
pursuant to the terms of the restricted share, restricted stock unit, and
performance share agreement and the Incentive Stock Plan and Leadership
Performance Plan pursuant to which such Pledged Shares were granted.

 

8.             Additional Consideration.  In addition to the compensation and
benefits provided under Sections 3, 4 and 6 and as consideration for the
Executive executing, delivering to the Company and not revoking a release of
claims in the form attached to this Agreement as Attachment A (the “Release”)
within twenty-one days following the Effective Date and again within twenty-one
days following the Termination Date and Executive’s compliance with the
covenants set forth in Sections 10 and 11 below,  the Company agrees to provide
the Executive the following:

 

(a)           office space through December 31, 2010, in such location as the
Company may determine;

 

(b)           a secretary through December 31, 2010;

 

3

--------------------------------------------------------------------------------


 

(c)              a recommendation to the Aon Foundation that it contribute
$200,000 to Executive’s Not-for-Profit; provided that Executive acknowledges and
agrees that the Aon Foundation is independent of, separate and apart from the
Company, and that by making such recommendation the Company in no way can
control or otherwise guarantee that any such contribution shall be made. 
Nothing contained herein shall implicate any influence or control of the Company
over the Aon Foundation, which is independent of the Company and the Company
shall have completely fulfilled its obligation pursuant to this section by
making the recommendation to the Aon Foundation, whether such recommendation is
accepted or not.  However, Executive acknowledges and agrees that the Company’s
recommendation to the Aon Foundation is of value to him;

 

(d)              provided, Executive enters into and is working on average at
least 20 hours per week for OWSA in 2011, the Company shall pay Executive
$750,000 in 2011, payable in equal quarterly installments, with the first
installment payable on March 31, 2011 and the last installment due on
December 31, 2011;

 

(e)              provided, Executive (and his dependents, if applicable) elects
continuation coverage under COBRA under the Company’s group health plan on and
after the Termination Date and provided, Executive (and his dependents, if
applicable) remains eligible for such continuation coverage, the Company shall
reimburse Executive for the difference between the premium rate Employee (and if
applicable his dependents) are required to pay under COBRA and the rate Employee
would pay for similar coverage as an active employee of the Company through
December 31, 2011; and

 

(f)               reimburse the Executive for reasonable legal fees and expenses
incurred by the Executive in the negotiation and documentation of this Agreement
up to a maximum of $12,500.  All such fees and expenses will be paid by the
Company within thirty (30) days after the Company’s receipt of the invoices
therefor.

 

9.             Return of Property.  The Executive agrees that within seven
(7) days of the Effective Date he shall return to the Company all property of
the Company in his possession, custody or control, including but not limited to
the originals and copies of any information provided to or acquired by the
Executive in connection with the performance of his duties for the Company,
including but not limited to files and documents (including paper files and
documents, as well as all electronic, digital, or magnetic files or documents,
and files or documents stored in any other format), no matter how produced or
reproduced, all computer equipment, programs and files, and all office keys and
access cards, it being hereby acknowledged that all of said items are the sole
and exclusive property of the Company.  In addition, the Executive shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
tapes and software and other documents and data which constitute Confidential
Information on the Effective Date, which he possess or has under his control.

 

10.           Restrictive Covenants.

 

(a)              The Executive acknowledges and agrees that during the
Noncompetition Period (as defined below) he shall not in any manner, directly or
indirectly through any person, firm, or corporation, alone or a member of a
partnership or as an officer, director, stockholder,

 

4

--------------------------------------------------------------------------------


 

investor or employee of or consultant to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any consultant to any other person,
firm corporation or enterprise in engaging or being engaged in the business of
insurance brokerage, re-insurance brokerage, or underwriting of insurance (the
“Business”) anywhere in the world in which the Company operates.  Executive
agrees and acknowledges that the Executive was engaged in the Business while
employed by the Company, and if the Executive engaged in such Business during
the Noncompetition Period it would damage the Company’s business and
reputation.  Executive agrees that the covenants contained in this
Section 10(a) will not prohibit him from earning a livelihood.  For purposes of
this Agreement the Noncompetition Period shall mean during the Continuation
Period and for a period of (i) two years thereafter with respect to the Business
of insurance brokerage and re-insurance brokerage, and (ii) one year thereafter
with respect to the Business of insurance underwriting.

 

(b)              The Executive further agrees that during the Continuation
Period and for a period of two years thereafter he shall not in any manner,
directly or indirectly, induce or attempt to induce any employee of the Company
or any of its subsidiaries to terminate or abandon his or her employment for any
purposes whatsoever; provided, however, that upon expiration of the Continuation
Period, Executive may offer employment to the secretary provided in
Section 8(b) above.

 

(c)              Nothing in this Section 10 shall prohibit Executive from being
(i) a stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as
Executive has no active participation in the business of such corporation.

 

(d)              If at any time of enforcement of this Section 10, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.  This Agreement shall not authorize a court to increase or
broaden any of the restrictions in this Section 10.

 

(e)              The Company and the Executive agree that the payments to be
made and the benefits to be provided by the Company to the Executive pursuant to
Sections 3, 4, 6 and 8 hereof shall be made and provided in consideration of the
Executive’s agreements contained in Section 10 hereof.  In the event that the
Executive shall commit a material breach of any provision of Section 10 or 11
hereof, the Company shall be entitled immediately to terminate Executive’s
employment and upon such termination the Company shall have no further liability
to the Executive under Sections 3, 4, 6 or 8 hereof and the Company shall retain
any Pledged Shares which have not been released from the Pledge Agreement.

 

11.           Confidentiality.  The Executive shall not, at any time during the
Continuation Period, or thereafter, make use of or disclose, directly or
indirectly, any (a) trade secret or other confidential or secret information of
the Company or of an of its subsidiaries or (b) other technical, business
proprietary or financial information of the Company or of any of its

 

5

--------------------------------------------------------------------------------


 

subsidiaries not available to the public generally or to the competitors of the
Company or to the competitors of any of its subsidiaries (“Confidential
Information”) except to the extent that such Confidential Information
(i) becomes a matter of public record or is published in newspaper, magazine or
other periodical available to the general public, other than as a result of any
act or omission of the Executive, (ii) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
company to enable the Company to seek an appropriate protective order, or
(iii) is necessary to perform properly the Executive’s duties under this
Agreement.  Promptly following the Termination Date the Executive shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
tapes and software and other documents and data which constitute Confidential
Information on the Termination Date, which he possesses or has under his
control.

 

12.           Cooperation.  The Executive agrees to cooperate with the Company
during the Continuation Period and thereafter by making himself reasonably
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company in any such action, suit, or proceeding, including by
providing information and meeting and consulting with the Company’s Board of
Directors or its representatives or counsel, or representatives or counsel to
the Company, as reasonably requested; provided, however, that the same does not
materially interfere with his then-current professional activities.  The Company
agrees to reimburse the Executive for all reasonable expenses actually incurred
in connection with his provision of testimony or assistance.

 

13.           Indemnification.  The Company agrees to continue and maintain a
directors and officers liability insurance policy covering the Executive during
the Continuation Period and during any applicable statute of limitations period,
to the extent the Company provides such coverage for its other executive
officers and/or members of its Board of Directors.

 

14.           Assignability and Binding Nature.  This Agreement is not
assignable by either party except as permitted herein.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs (in the case of the Executive) and permitted assigns.  No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.  The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall cause such
assignee or transferee to expressly assume the liabilities, obligations and
duties of the Company hereunder.  No rights or obligations of the Executive
under this Agreement may be assigned or transferred by him other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law, and as provided in Section 15(d).

 

6

--------------------------------------------------------------------------------

 

 


 

15.           Death, Disability; Termination; Beneficiaries.

 

(a)           In the event of the Executive’s death, his beneficiaries shall be
entitled to the compensation and benefits that would otherwise have been
provided to the Executive (to the extent not yet then provided) under this
Agreement, excluding the provision of welfare benefits (but subject to normal
COBRA continuation rights).

 

(b)           In the event the Company terminates Executive’s employment for
Cause (as defined below), the Company shall be relieved of all obligations to
provide salary pursuant to Section 3, continuation of benefits under Section 4,
or the additional consideration under Section 8, and Executive shall not be
entitled to vest in any equity under Section 6 hereof.  In all other cases, if
the Company terminates Executive’s employment, other than for Cause, or in the
event of the Executive’s inability to perform his duties under this Agreement
due to physical or mental illness, injury or other disability, the Executive
shall be entitled to the compensation and benefits provided to him under this
Agreement to the extent not yet then provided.  Such a termination shall be
deemed a termination by the Company without Cause for purposes of the
compensation and benefit arrangements of the Company not specifically governed
by this Agreement.  For purposes of this Agreement the Company may terminate the
Executive’s employment for Cause if (i) the Executive fails or refuses to
perform any duties reasonably assigned to him under Section 2, (ii) Executive
breaches Section 10 or 11 of this Agreement or (iii) Executive is convicted of a
felony.

 

(c)           In the event that the Company reasonably determines that the
Executive has breached or is in breach of his obligations under this Agreement,
which breach remains uncured fourteen (14) days after the Executive’s receipt
from the Company of written notice of such breach (or, if such cure would
reasonably require more than fourteen (14) days, then if the Executive has
failed to take substantial steps to cure such breach in a timely manner), the
Company’s obligations under this Agreement shall immediately terminate.

 

(d)           The Executive shall be entitled, to the extent permitted under any
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following his death by giving the
Company written notice thereof.  In the event there is no such named
beneficiary, or no surviving named beneficiary, such compensation and benefits
shall be paid to the Executive’s estate.  In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

16.           Notices.  Any notices or other communications given hereunder by
either party shall, in every case, be in writing and shall be deemed properly
served if (a) delivered personally, (b) sent by registered or certified mail, in
all such cases with first class postage prepaid, return receipt requested,
(c) delivered to a nationally recognized overnight courier service or (d) sent
by facsimile or other means of electronic transmission (with a copy sent by
first-class mail) to the other party at the addresses set forth below:

 

7

--------------------------------------------------------------------------------


 

If to the Corporation:

 

Aon Corporation

 

 

200 E. Randolph Street

 

 

Chicago, Illinois 60601

 

 

Attention: General Counsel

 

 

 

If to the Executive:

 

At his address per the

 

 

records of the Company.

 

 

 

With a copy to:

 

Winston & Strawn

 

 

35 West Wacker Drive

 

 

Chicago, Illinois 60601-9703

 

 

Attention: Mark Weisberg

 

or such other address as may hereafter be specified by notice given pursuant to
this Section.  Date of service of any such notice shall be (w) the date such
notice is personally delivered, (x) two (2) business days after the date of
mailing if sent certified or registered mail, (y) one (1) business day after the
date of delivery to the overnight courier service if sent by overnight courier,
and (z) when sent, if sent by facsimile or other means of electronic
transmission, between 9:00 A.M. and 5:00 P.M. Central time or the next business
day thereafter if sent after 5:00 P.M. Central time.

 

17.           No disparagement.  The Executive shall not, at any time following
the date of this Agreement, make or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without limitation, the repetition or distribution of
derogatory rumors, allegations, or negative or unfavorable reports or comments)
regarding the Company or any of its affiliates, stockholders or current or
former officers, directors, employees, independent contractors, or agents.  The
Company’s current officers (including any vice presidents or above) and members
of its current Board shall not, at any time following the date of this
Agreement, make any public statements or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without limitation, the repetition or distribution of
derogatory rumors, allegations, or negative or unfavorable reports or comments)
about the Executive.  Nothing in this Section shall be construed to limit the
ability of Executive or the Company’s officers or members of its Board to give
truthful testimony pursuant to valid legal process, including but not limited
to, a subpoena, court order or a government investigative matter.

 

18.           Section Headings.  Section headings contained in this Agreement
are for convenience of reference only and shall not affect the meaning of any
provision herein.

 

19.           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties and supersedes all previous and contemporaneous
written or oral negotiations, commitments, understanding and agreements relating
to the specific subject matter contained herein.  Any failure of the Company or
the Executive to demand full and complete adherence to one or more of this
Agreement’s terms, on one or more occasions, shall neither be construed as a
waiver nor deprive such party of the right at any time to insist upon strict
compliance.  The parties have entered into this Agreement in the belief that its
provisions are valid, reasonable, and enforceable.  However, if any one or more
of the provisions contained in this Agreement

 

8

--------------------------------------------------------------------------------


 

shall be held to be unenforceable for any reason, such unenforceability shall
not affect any other provision of this Agreement, and this Agreement shall be
construed as if such unenforceable provision had never been contained herein. 
This Agreement shall be construed according to its fair meaning, and not
strictly for or against either of the parties hereto.  Any modification of this
Agreement must be made in writing and signed by each of the parties hereto. 
This Agreement shall supersede the Employment Agreement and any other agreement
to which the Company and the Executive are a party regarding termination of his
employment with the Company, including the Change in Control Agreement date as
of September 19, 2008 by and between Executive and the Company (the “change in
Control Agreement”) or severance plan or agreement.  Executive acknowledges and
agrees that the Change in Control Agreement shall terminate and no longer be
effective on the Effective Date.

 

20.           Enforcement.  The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provisions of
Section 10 or 11 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach.  Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, including liquidated damages provided
under Section 7, to an injunction or injunctions to prevent any breach or
threatened breach of any such provisions and to enforce such provisions
specifically (without posting a bond or other security).  The Executive agrees
that he will submit himself to the personal jurisdiction of the courts of the
State of Illinois in any action by the Company to enforce any provision of
Section 10 or 11 of this Agreement.

 

21.           Arbitration.  Except as set forth in Section 20, any dispute or
controversy between Executive and the Company, whether arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, the
Company and the Executive agree to submit the dispute to non-binding mediation. 
The Company shall select the mediator.  In the event such dispute can not be
settled by mediation, the dispute shall be submitted to arbitration under the
rules of (but not necessarily administered by) the American Arbitration
Association (“AAA”) in accordance with its Commercial Arbitration Rules then in
effect, and judgment on any award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Any arbitration shall be held before a
single arbitrator who shall be selected by the agreement of the Company and
Executive, unless the parties are unable to agree to an arbitrator, in which
case, the arbitrator will be selected under the procedures of the AAA.  The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction.  However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over the
parties and seek interim provisional, injunctive or other interim equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of both the Company and
Executive.  The Company and Executive acknowledge that this Agreement evidences
a transaction involving interstate commerce.  Notwithstanding any choice of law
provision included in this Agreement, the United States Federal Arbitration Act
shall govern the interpretation and enforcement of this arbitration provision. 
The arbitration proceeding shall be

 

9

--------------------------------------------------------------------------------


 

conducted in Chicago, Illinois or such other location to which the parties may
agree.  The Company shall pay the costs of the mediator and the arbitrator, but
each party shall be responsible for their own legal fees and costs.

 

22.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of Illinois without regard to
principles of conflict of laws.  The parties hereto agree to the exclusive
jurisdiction of the state and federal courts of located in Cook Country,
Illinois for the purposes of any court proceeding arising out the this
Agreement.

 

23.           Withholding.  All payments required to be made by the Company
hereunder to the Executive shall be subject to withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.

 

24.           Section 409A Compliance.  It is intended that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A so as not
to subject the Executive to the payment of interest or any tax penalty which may
be imposed under Section 409A.  Notwithstanding anything contained herein to the
contrary, if, at the Executive’s separation from service, (i) Executive is a
specified employee as defined in Section 409A and (ii) any of the payments or
benefits provided hereunder constitute deferred compensation under Section 409A,
then, and only to the extent required by such provisions, the date of payment of
such payments or benefits otherwise provided shall be delayed for a period of
six (6) months following the separation from service.

 

25.           Survival.  Sections 8, 10, 11, 12, 13, 19 and 20 of this Agreement
shall survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Continuation Period.

 

*      *      *

 

Signature page follows.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first herein above written.

 

 

 

AON CORPORATION

 

 

 

 

 

 

/s/ Ted T. Devine

 

By:

/s/ Peter Lieb

TED T. DEVINE

 

Its:

Executive Vice President and General Counsel

 

11

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

GENERAL RELEASE OF ALL CLAIMS

 

1.             This document (the “General Release”) is attached to, is
incorporated into, and forms a part of the Transition Agreement dated
November 18, 2009 (the “Agreement”) by and between Aon Corporation (the
“Company”) and Ted T. Devine (the “Executive”).  For valuable consideration, the
adequacy of which is hereby acknowledged, the undersigned the Executive, on his
own behalf and on behalf of his heirs, executors, administrators, successors,
representatives and assigns, does herein unconditionally release, waive, and
fully discharge Aon, its affiliates and subsidiaries (including successors and
assigns thereof) (collectively, the “Company”), and all of their respective
past, present and future employees, officers, directors, agents, predecessors,
administrators, representatives, attorneys, and shareholders, and employee
benefit plans, from any and all legal claims, liabilities, suits, causes of
action (whether before a court or an administrative agency), damages, costs,
attorneys’ fees, interest, injuries, expenses, debts, or demands of any nature
whatsoever, known or unknown, liquidated or unliquidated, absolute or
contingent, at law or in equity, which were or could have been filed with any
Federal, state, or local court, agency, arbitrator or any other entity, based
directly or indirectly on the Executive’s employment with and separation from
the Company or based on any other alleged act or omission by or on behalf of the
Company prior to the Executive’s signing this General Release.  Without limiting
the generality of the foregoing terms, this General Release specifically
includes all claims based on the terms, conditions, and privileges of
employment, and those based on breach of contract (express or implied), tort,
harassment, intentional infliction of emotional distress, defamation,
negligence, privacy, employment discrimination, retaliation, discharge not for
just cause, constructive discharge, wrongful discharge, the Age Discrimination
in Employment Act, as amended (the “ADEA”), Executive Order 11,141 (age
discrimination), Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1866 and 1871, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Fair
Labor Standards Act, the Americans with Disabilities Act of 1990, the Family
Medical Leave Act, the Immigration Reform and Control Act, the Vietnam Era
Veterans Readjustment Assistance Act, §§503-504 of the Rehabilitation Act of
1973 (handicap rehabilitation), any federal, state or local fair employment,
human rights wage and hour laws and wage payment laws, and any and all other
Federal, state, local or other governmental statutes, laws, ordinances,
regulations and orders, under common law.  This General Release shall not waive
or release any rights or claims that the Executive may have: (a) the under any
compensation or employee benefit plan, program or arrangement (including,
without limitation, obligations to the Executive under the Agreement, any stock
option, stock award or agreements or obligations under any pension, deferred
compensation or retention plan) provided by the Company where the Executive’s
compensation or benefits are intended to continue or the Executive is to be
provided with compensation or benefits, in accordance with the express written
terms of such plan, program or arrangement, beyond the Termination Date (as
defined in the Agreement); (b) rights to indemnification the Executive may have
under the Agreement, any other separate agreement entered into with the Company,
any directors and officers liability insurance, the Company’s By-laws or
Articles of Incorporation, (c) claims for unemployment compensation pursuant to
the terms of applicable state law; or (d) any claims that arise on or after the
effective date of this Release or cannot otherwise be waived by law.

 

A-1

--------------------------------------------------------------------------------


 

2.             The Executive intends this General Release to be binding on his
successors, and the Executive specifically agrees not to file or continue any
claim in respect of matters covered by Section 1 above.  The Executive further
agrees never to institute any suit, complaint, proceeding, grievance or action
of any kind at law, in equity, or otherwise in any court of the United States or
in any state, or in any administrative agency of the United States or any state,
county or municipality, or before any other tribunal, public or private, against
the Company arising from or relating to his employment with or his termination
of employment from the Company and/or any other occurrences to the date of this
General Release, other than a claim challenging the validity of this General
Release under the ADEA or respecting any matters not covered by this General
Release.

 

3.             The Executive is further waiving his right to receive money or
other relief in any action instituted by him or on his behalf by any person,
entity or governmental agency in respect of matters covered by this General
Release.  Nothing in this General Release shall limit the rights of any
governmental agency or the Executive’s right of access to, cooperation or
participation with any governmental agency, including without limitation, the
United States Equal Employment Opportunity Commission.  The Executive further
agrees to waive his rights under any other statute or regulation, state or
federal, which provides that a general release does not extend to claims which
the Executive does not know or suspect to exist in his favor at the time of
executing this General Release, which if known to him must have materially
affected his settlement with the Company.

 

4.             In further consideration of the promises made by the Company in
this General Release, the Executive specifically waives and releases the Company
from all claims the Executive may have as of the date of this General Release,
whether known or unknown, arising under the ADEA.  The Executive further agrees
that:

 

(a)           the Executive’s waiver of rights under this General Release is
knowing and voluntary and in compliance with the Older Workers Benefit
Protection Act of 1990 (“OWBPA”);

 

(b)           the Executive understands the terms of this General Release;

 

(c)           the Company is hereby advising the Executive in writing to consult
with an attorney prior to executing this General Release;

 

(d)           the Company is giving the Executive a period of twenty-one (21)
days within which to consider this General Release;

 

(e)           following the Executive’s execution of this General Release, the
Executive has seven (7) days in which to revoke Executive’s release under the
ADEA and OWBPA by written notice.  An attempted revocation not actually received
by the Company prior to the revocation deadline will not be effective;

 

(f)            the provisions of this General Release with respect to ADEA and
OWBPA shall be void and of no force and effect if the Executive chooses to so
revoke, and if

 

A-2

--------------------------------------------------------------------------------


 

the Executive chooses not to so revoke shall become effective and enforceable
upon the expiration of the revocation period; and

 

(g)           notwithstanding Executive’s revocation of the portions of this
General Release covering the ADEA and OWBPA, upon execution hereof all other
provisions of this General Release shall become effective and shall be
irrevocable.

 

5.             This General Release does not waive rights or claims that may
arise after the date the Executive signs this General Release.  To the extent
barred by the OWBPA, the covenant not to sue contained in Section 2 does not
apply to claims under the ADEA that challenge the validity of this General
Release. The Executive specifically acknowledges that, except as specifically
described above, it is his intention to release all claims known and unknown. If
so requested by the Company, and without the need for the Company to pay
additional consideration, the Executive agrees to sign another release in
substantially the same form as the present release, on or immediately after the
Termination Date (as defined in the Agreement).

 

6.             To revoke the portions of this General Release covering the ADEA
and OWBPA, the Executive must send a written statement of revocation to the
Company to the address provided in Section 16 of the Agreement.  The revocation
must be received no later than 5:00 p.m. on the seventh (7th) day following the
Executive’s execution of this General Release.  If the Executive does not
revoke, the eighth (8th) day following the Executive’s acceptance will be the
“effective date” of this General Release with respect to the ADEA and OWBPA
provisions, in all other regards, this General Release shall be effective on the
date this General Release is executed by the Executive.

 

7.             Executive’s right to revoke is limited to the ADEA and OWBPA and
shall not be construed as a right to revoke other provisions of this General
Release.  If Executive revokes his release of claims under the ADEA or OWBPA all
remaining terms of this General Release shall continue to have full force and
effect and the General Release shall continue to be enforceable as if the ADEA
and OWBPA release was severed, but the Company shall no longer be obligated to
provide the additional benefits under Section 8 of the Agreement and Executive
shall forfeit under the vesting of any equity awards under Section 6 and any
Pledged Shares under Section 7 of the Agreement.

 

8.             This General Release shall be governed by the internal laws (and
not the choice of laws) of the State of Illinois.

 

PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

Date:

November 18, 2009

 

/s/ Ted T. Devine

 

TED T. DEVINE

 

A-3

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of
November 18, 2009, by and between TED T. DEVINE, an individual resident in the
State of Illinois (“Pledgor”), and AON CORPORATION, a Delaware corporation (the
“Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Pledgor is the record and beneficial owner of certain issued and
outstanding equity awards consisting of restricted shares, restricted share
units and performance share units, granted by the Secured Party, as more
specifically set forth on Schedule A attached hereto (collectively, the “Equity
Awards”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Pledgor and Secured Party are entering into a Transition Agreement (as hereafter
amended, modified or supplemented from time to time, the “Transition
Agreement”);

 

WHEREAS, it is a condition precedent to the consummation of the transactions
contemplated by the Transition Agreement that Pledgor shall agree to pledge and
grant a first priority security interest to Secured Party in the shares of stock
of the Secured Party hereafter acquired by Pledgor pursuant to the vesting of
the Equity Awards (net of shares withheld to pay applicable taxes) to secure the
full and timely performance of Pledgor’s obligations to Secured Party under the
Transition Agreement, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising (collectively, the “Secured
Obligations”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 


1.             DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS SPECIFIED IN THE TRANSITION AGREEMENT.


 


2.             PLEDGE. AS SECURITY FOR THE SECURED OBLIGATIONS, PLEDGOR HEREBY
PLEDGES AND GRANTS TO THE SECURED PARTY A CONTINUING FIRST PRIORITY SECURITY
INTEREST, TO BECOME AUTOMATICALLY EFFECTIVE UPON THE VESTING OF THE APPLICABLE
UNDERLYING EQUITY AWARDS, IN ANY AND ALL:


 


(A)           SHARES OF THE STOCK OF SECURED PARTY ISSUED TO PLEDGOR (NET OF
AFTER-TAX WITHHOLDING) PURSUANT TO ANY OF THE EQUITY AWARDS, WHICH SHARES SHALL
BE SET FORTH ON SCHEDULE B ATTACHED HERETO AND DEEMED INCORPORATED HEREIN
(COLLECTIVELY, THE “PLEDGED SECURITIES”), AND ALL PROCEEDS, SECURITIES,
DIVIDENDS, RIGHTS AND OTHER PROPERTY AT ANY TIME OR FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED TO PLEDGOR IN RESPECT OF OR IN EXCHANGE FOR
THE PLEDGED SECURITIES; AND


 


(B)           OTHER PROPERTY HEREAFTER DELIVERED TO PLEDGOR IN SUBSTITUTION FOR
OR IN ADDITION TO ANY OF THE FOREGOING, ALL CERTIFICATES EVIDENCING SUCH
PROPERTY AND ALL PROCEEDS, SECURITIES, DIVIDENDS, RIGHTS AND OTHER PROPERTY AT
ANY TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL THEREOF.

 

--------------------------------------------------------------------------------


 

All items referred to in clauses (a) and (b) of this Section 2 are hereinafter
collectively referred to as the “Collateral”.

 


3.             ENDORSEMENT AND DELIVERY OF THE PLEDGED SECURITIES.  UPON
ISSUANCE OF ANY PLEDGED SECURITIES, PLEDGOR SHALL IMMEDIATELY DELIVER OR CAUSE
TO BE DELIVERED TO THE SECURED PARTY THE CERTIFICATES, IN TRANSFERRABLE FORM,
REPRESENTING SUCH PLEDGED SECURITIES ACCOMPANIED BY AN APPROPRIATE INSTRUMENT OF
ASSIGNMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED PARTY, DULY
EXECUTED IN BLANK (IT BEING AGREED THAT THE SECURED PARTY SHALL BE UNDER NO
OBLIGATION TO DELIVER ANY CERTIFICATES REPRESENTING THE PLEDGED SECURITIES TO
PLEDGOR UPON ISSUANCE THEREOF, BUT RATHER SHALL BE ENTITLED TO RETAIN SUCH
CERTIFICATES UPON ISSUANCE IN SATISFACTION OF PLEDGOR’S DELIVERY OBLIGATIONS
HEREUNDER).


 


4.             VOTING POWER; DIVIDENDS.  SO LONG AS THERE SHALL EXIST NO
CONDITION, EVENT OR ACT WHICH CONSTITUTES, OR WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE, AN EVENT OF DEFAULT (AS DEFINED BELOW), PLEDGOR SHALL BE
ENTITLED TO (A) EXERCISE ANY AND ALL VOTING RIGHTS WITH RESPECT TO THE PLEDGED
SECURITIES AND (B) RECEIVE AND RETAIN FOR ITS OWN ACCOUNT ANY AND ALL CASH
DIVIDENDS AND DISTRIBUTIONS MADE WITH RESPECT TO THE PLEDGED SECURITIES WHICH IT
IS OTHERWISE ENTITLED TO RECEIVE; PROVIDED, HOWEVER, ANY AND ALL STOCK AND/OR
LIQUIDATING DIVIDENDS, DISTRIBUTIONS IN PROPERTY, RETURNS ON OR IN RESPECT OF
THE PLEDGED SECURITIES, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF ANY OF THE PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR
ANY OF THE PLEDGED SECURITIES, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE AFFECTING ANY OF THE PLEDGED SECURITIES, AND ANY
AND ALL CASH AND OTHER PROPERTY RECEIVED IN EXCHANGE FOR ANY COLLATERAL SHALL BE
AND BECOME PART OF THE COLLATERAL PLEDGED HEREUNDER AND, IF RECEIVED BY PLEDGOR,
SHALL FORTHWITH BE DELIVERED TO THE SECURED PARTY (ACCOMPANIED, IF APPROPRIATE,
BY PROPER INSTRUMENTS OF ASSIGNMENT AND/OR STOCK POWERS EXECUTED BY PLEDGOR IN
ACCORDANCE WITH THE SECURED PARTY’S INSTRUCTIONS) TO BE HELD SUBJECT TO THE
TERMS OF THIS AGREEMENT.


 


5.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR.  PLEDGOR
HEREBY MAKES THE FOLLOWING REPRESENTATIONS, WARRANTIES AND COVENANTS TO THE
SECURED PARTY, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT:


 


(A)           PLEDGOR HAS GOOD TITLE TO ALL OF THE EQUITY AWARDS AND, UPON
ISSUANCE, WILL HAVE GOOD TITLE TO ALL OF THE PLEDGED SECURITIES, FREE AND CLEAR
OF ALL LIENS, CHARGES, ADVERSE CLAIMS, ENCUMBRANCES, PREFERENTIAL ARRANGEMENTS
OR RESTRICTIONS OF ANY KIND WHATSOEVER, OTHER THAN ANY LIEN OR SECURITY INTEREST
CREATED OR GRANTED HEREUNDER;


 


(B)           PLEDGOR HAS NOT TAKEN AND SHALL NOT TAKE OR PERMIT TO BE TAKEN ANY
ACTION, TO THE EXTENT SUCH ACTION IS WITHIN HIS CONTROL, WHICH WOULD IMPAIR THE
VALUE OF THE COLLATERAL OR OF ANY PART THEREOF OR THE SECURITY INTENDED TO BE
AFFORDED BY THIS AGREEMENT;


 


(C)           THERE ARE NO COMMITMENTS, OPTIONS, CONTRACTS OR OTHER ARRANGEMENTS
UNDER WHICH PLEDGOR IS OR MAY BECOME OBLIGATED TO SELL, PLEDGE OR OTHERWISE
DISPOSE OF THE EQUITY AWARDS OR ANY OF THE PLEDGED SECURITIES; AND

 

2

--------------------------------------------------------------------------------


 


(D)           UPON DELIVERY OF THE CERTIFICATES REPRESENTING THE PLEDGED
SECURITIES TO THE SECURED PARTY IN ACCORDANCE WITH SECTION 3 HEREOF, THE SECURED
PARTY WILL HAVE A VALID, PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
PLEDGED SECURITIES.


 


6.             ADDITIONAL COVENANTS OF PLEDGOR.  PLEDGOR HEREBY FURTHER
COVENANTS TO THE SECURED PARTY THAT SO LONG AS THE TRANSITION AGREEMENT REMAINS
IN EFFECT:


 


(A)           PLEDGOR WILL DELIVER TO THE SECURED PARTY, FROM TIME TO TIME UPON
REQUEST OF THE SECURED PARTY, SUCH STOCK POWERS AND SIMILAR DOCUMENTS WITH
RESPECT TO THE COLLATERAL, IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED
PARTY; AND


 


(B)           PLEDGOR WILL NOT ASSIGN, SELL OR OTHERWISE TRANSFER, FURTHER
PLEDGE, HYPOTHECATE, OTHERWISE ENCUMBER OR DISPOSE OF ALL OR ANY PORTION OF THE
PLEDGED SECURITIES.


 


7.             DEFAULT.  UNDER THE TERMS OF THIS AGREEMENT, AN “EVENT OF
DEFAULT” SHALL BE DEEMED TO HAVE OCCURRED UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS SO LONG AS THE TRANSITION AGREEMENT REMAINS IN EFFECT:


 


(A)           THE OCCURRENCE OF A DEFAULT OR BREACH BY PLEDGOR IN ITS
OBLIGATIONS OR COVENANTS PURSUANT TO SECTIONS 8, 10 OR 11 OF THE TRANSITION
AGREEMENT;


 


(B)           IF PLEDGOR SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF,
OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF
ALL OR A SUBSTANTIAL PART OF HIS PROPERTY, (II) BE GENERALLY UNABLE TO PAY HIS
DEBTS AS THEY BECOME DUE, (III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, (IV) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS
NOW OR HEREAFTER IN EFFECT), (V) CALL OR SUFFER TO BE HELD A MEETING OF HIS
CREDITORS, (VI) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY LAW PROVIDING
FOR THE RELIEF OF DEBTORS, (VII) ENTER INTO ANY COMPOSITION, ARRANGEMENT,
CONSOLIDATION, TRUST MORTGAGE OR SIMILAR AGREEMENT WITH OR FOR THE BENEFIT OF
CREDITORS, OR (VIII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


 


(C)           A CASE, PROCEEDING OR SIMILAR ACTION SHALL BE COMMENCED, WITH OR
WITHOUT THE APPLICATION OR CONSENT OF PLEDGOR, AS THE CASE MAY BE, SEEKING THE
LIQUIDATION OR READJUSTMENT OF PLEDGOR’S DEBTS, THE APPOINTMENT OF A TRUSTEE,
RECEIVER, CUSTODIAN, LIQUIDATOR OR THE LIKE OF PLEDGOR OR ALL OR A SUBSTANTIAL
PART OF HIS ASSETS, OR ANY SIMILAR ACTION WITH RESPECT TO PLEDGOR UNDER THE
FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT) OR ANY OTHER LAWS
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING UP OR COMPOSITION OR
ADJUSTMENT OF DEBT, OR AN ORDER FOR RELIEF AGAINST PLEDGOR SHALL BE ENTERED IN
AN INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS;


 


(D)           THE MAKING OF ANY LEVY, DISTRAINT OR ATTACHMENT IN FAVOR OF ANY
TAXING AUTHORITY AGAINST PLEDGOR OR ANY OF HIS PROPERTY;


 


(E)           A BREACH OF OR DEFAULT UNDER ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT SET FORTH HEREIN.

 

3

--------------------------------------------------------------------------------


 

Prior to enforcing any remedies under Section 8 hereof following an Event of
Default, the Secured Party shall give Pledgor written notice of such Event of
Default (a “Default Notice”) and if such Event of Default is curable, Pledgor
shall have five (5) business days following the date of such Default Notice to
cure such Event of Default.  Except as provided in the foregoing sentence, the
Secured Party’s rights and remedies hereunder shall not be affected by any
failure or delay in providing a Default Notice hereunder.

 


8.             REMEDIES.


 


(A)           THE SECURED PARTY SHALL HAVE, IN ADDITION TO ANY OTHER RIGHTS
GIVEN UNDER THIS AGREEMENT OR BY LAW, ALL OF THE RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLATERAL OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE
AS IN EFFECT FROM TIME TO TIME IN THE STATE OF ILLINOIS.  IN ADDITION, FOLLOWING
THE OCCURRENCE OF AN EVENT OF DEFAULT, THE SECURED PARTY SHALL HAVE SUCH POWERS
OF SALE AND OTHER POWERS AS MAY BE CONFERRED BY APPLICABLE LAW.  IN FURTHERANCE
AND NOT IN LIMITATION OF THE FOREGOING, THE PARTIES AGREE THAT FOLLOWING ANY
EVENT OF DEFAULT THE COLLATERAL SHALL BE DEEMED FORFEITED AND SURRENDERED BY
PLEDGOR ANY MAY BE CANCELLED BY SECURED PARTY.


 


(B)           THE FAIR MARKET VALUE OF THE COLLATERAL (IN THE EVENT OF A
CANCELATION OF THE PLEDGED SECURITIES) OR THE NET PROCEEDS RECEIVED BY THE
SECURED PARTY (IN THE EVENT OF A SALE OR OTHER DISPOSITION OF THE PLEDGED
SECURITIES), IF ANY, SHALL BE DEEMED LIQUIDATED DAMAGES PAYABLE TO SECURED PARTY
IN RESPECT OF DAMAGES SUFFERED BY SECURED PARTY AS A RESULT OF THE BREACH OR
DEFAULT BY PLEDGOR OF HIS OBLIGATIONS UNDER THE TRANSITION AGREEMENT.


 


(C)           WITH RESPECT TO THE ACTIONS DESCRIBED IN THIS SECTION 8, PLEDGOR
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE SECURED PARTY AS ITS PROXY AND
ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION AND ACKNOWLEDGES THAT THE
CONSTITUTION AND APPOINTMENT OF SUCH PROXY AND ATTORNEY-IN FACT ARE COUPLED WITH
AN INTEREST AND ARE IRREVOCABLE.


 


9.             TERM; RELEASE OF COLLATERAL.  THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE EARLIER TO OCCUR OF (A) NOVEMBER 17, 2012 AND (B) A
RELEASE IN WRITING SIGNED BY THE SECURED PARTY; PROVIDED, HOWEVER, THAT SO LONG
AS THERE SHALL EXIST NO CONDITION, EVENT OR ACT WHICH CONSTITUTES, OR WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE, AN EVENT OF DEFAULT, THE
COLLATERAL SHALL BE RELEASED AS FOLLOWS: (I) 25% OF THE PLEDGED SECURITIES ON
DECEMBER 31, 2010; (II) 25% OF THE PLEDGED SECURITIES ON DECEMBER 31, 2011; AND
(III) 50% OF THE PLEDGED SECURITIES ON NOVEMBER 17, 2012.  UPON THE TERMINATION
OF THIS AGREEMENT WITH RESPECT TO ANY COLLATERAL AS PROVIDED ABOVE, THE SECURED
PARTY WILL PROMPTLY RELEASE THE SECURITY INTEREST AND LIENS IN SUCH COLLATERAL
CREATED HEREUNDER AND WILL DELIVER THE APPLICABLE COLLATERAL (AS THEN
CONSTITUTED) TO THE PLEDGOR.


 


10.           LIMITATION ON DUTIES REGARDING COLLATERAL. SECURED PARTY’S SOLE
DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL PRESERVATION OF THE
COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207 OF THE UNIFORM COMMERCIAL CODE
IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE LIENS CREATED HEREBY, SHALL BE
TO DEAL WITH IT IN THE SAME MANNER AS SECURED PARTY DEALS WITH SIMILAR
SECURITIES AND PROPERTY FOR ITS OWN ACCOUNT.  NEITHER SECURED PARTY NOR ANY OF
ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO
DEMAND, COLLECT OR REALIZE

 

4

--------------------------------------------------------------------------------


 


UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE UNDER ANY
OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE REQUEST OF
PLEDGOR OR OTHERWISE.


 


11.           POWERS COUPLED WITH AN INTEREST. ALL AUTHORIZATIONS AND AGENCIES
HEREIN CONTAINED WITH RESPECT TO THE COLLATERAL ARE IRREVOCABLE AND POWERS
COUPLED WITH AN INTEREST.


 


12.           FURTHER ASSURANCES.  PLEDGOR AGREES THAT HE WILL COOPERATE WITH
THE SECURED PARTY AND WILL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, ALL SUCH OTHER STOCK POWERS, PROXIES, INSTRUMENTS AND DOCUMENTS, AND
WILL TAKE ALL SUCH OTHER ACTION, INCLUDING, WITHOUT LIMITATION, THE FILING OF
FINANCING STATEMENTS, AS THE SECURED PARTY MAY REASONABLY REQUEST FROM TIME TO
TIME IN ORDER TO CARRY OUT THE PROVISIONS AND PURPOSES OF THIS AGREEMENT.


 


13.           NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE IN THE
MANNER AND TO THE ADDRESSES OF THE PARTIES PROVIDED IN SECTION 16 OF THE
TRANSITION AGREEMENT.


 


14.           GENDER, NUMBER AND HEADINGS. THE MASCULINE, FEMININE OR NEUTER
PRONOUNS USED HEREIN SHALL BE INTERPRETED WITHOUT REGARD TO GENDER, AND THE USE
OF THE SINGULAR OR PLURAL SHALL BE DEEMED TO INCLUDE THE OTHER WHENEVER THE
CONTEXT SO REQUIRES. THE HEADINGS IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE
OF REFERENCE ONLY AND SHALL NOT BE A PART OF OR CONTROL OR AFFECT THE MEANING OF
THIS AGREEMENT.


 


15.           WAIVERS, AMENDMENTS, INTERPRETATION.  NONE OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT
BY AN INSTRUMENT IN WRITING WHICH IS DULY EXECUTED BY PLEDGOR AND THE SECURED
PARTY.  ANY SUCH WAIVER SHALL BE VALID ONLY TO THE EXTENT SET FORTH THEREIN.  A
WAIVER BY THE SECURED PARTY OR THE PLEDGOR OF ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A WAIVER OF ANY RIGHT OR
REMEDY WHICH THE SECURED PARTY OR THE PLEDGOR WOULD OTHERWISE HAVE ON ANY FUTURE
OCCASION.  NO FAILURE TO EXERCISE OR DELAY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE UNDER THIS AGREEMENT ON THE PART OF THE SECURED PARTY OR PLEDGOR SHALL
OPERATE AS A WAIVER THEREOF; AND NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE. THIS
AGREEMENT SHALL BE CONSTRUED ACCORDING TO ITS FAIR MEANING, AND NOT STRICTLY FOR
OR AGAINST EITHER OF THE PARTIES HERETO.  ANY MODIFICATION OF THIS AGREEMENT
MUST BE MADE IN WRITING AND SIGNED BY EACH OF THE PARTIES HERETO.


 


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERSONAL
AND LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS. THIS AGREEMENT AND THE RIGHTS
AND DUTIES OF PLEDGOR HEREUNDER MAY NOT BE ASSIGNED OR DELEGATED WITHOUT THE
PRIOR WRITTEN CONSENT OF THE SECURED PARTY.


 


17.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS PROHIBITED BY
OR UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT INVALIDATING THE REMAINDER
OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


18.           ARBITRATION.  EXCEPT AS SET FORTH IN SECTION 19, ANY DISPUTE OR
CONTROVERSY BETWEEN PLEDGOR AND THE SECURED PARTY, WHETHER ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE BREACH OF

 

5

--------------------------------------------------------------------------------


 


THIS AGREEMENT, OR OTHERWISE, SHALL BE SUBMITTED TO NON-BINDING MEDIATION.  THE
SECURED PARTY SHALL SELECT THE MEDIATOR.  IN THE EVENT SUCH DISPUTE CAN NOT BE
SETTLED BY MEDIATION, THE DISPUTE SHALL BE SUBMITTED TO ARBITRATION UNDER THE
RULES OF (BUT NOT NECESSARILY ADMINISTERED BY) THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS COMMERCIAL ARBITRATION RULES THEN IN
EFFECT, AND JUDGMENT ON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION THEREOF.  ANY ARBITRATION SHALL BE HELD BEFORE A
SINGLE ARBITRATOR WHO SHALL BE SELECTED BY THE AGREEMENT OF PLEDGOR AND THE
SECURED PARTY, UNLESS THE PARTIES ARE UNABLE TO AGREE TO AN ARBITRATOR, IN WHICH
CASE, THE ARBITRATOR WILL BE SELECTED UNDER THE PROCEDURES OF THE AAA.  THE
ARBITRATOR SHALL HAVE THE AUTHORITY TO AWARD ANY REMEDY OR RELIEF THAT A COURT
OF COMPETENT JURISDICTION COULD ORDER OR GRANT, INCLUDING, WITHOUT LIMITATION,
THE ISSUANCE OF AN INJUNCTION.  HOWEVER, EITHER PARTY MAY, WITHOUT INCONSISTENCY
WITH THIS ARBITRATION PROVISION, APPLY TO ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND SEEK INTERIM PROVISIONAL, INJUNCTIVE OR OTHER INTERIM EQUITABLE
RELIEF UNTIL THE ARBITRATION AWARD IS RENDERED OR THE CONTROVERSY IS OTHERWISE
RESOLVED.  EXCEPT AS NECESSARY IN COURT PROCEEDINGS TO ENFORCE THIS ARBITRATION
PROVISION OR AN AWARD RENDERED HEREUNDER, OR TO OBTAIN INTERIM RELIEF, NEITHER A
PARTY NOR AN ARBITRATOR MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY
ARBITRATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF BOTH PLEDGOR AND THE
SECURED PARTY.  PLEDGOR AND THE SECURED PARTY ACKNOWLEDGE THAT THIS AGREEMENT
EVIDENCES A TRANSACTION INVOLVING INTERSTATE COMMERCE.  NOTWITHSTANDING ANY
CHOICE OF LAW PROVISION INCLUDED IN THIS AGREEMENT, THE UNITED STATES FEDERAL
ARBITRATION ACT SHALL GOVERN THE INTERPRETATION AND ENFORCEMENT OF THIS
ARBITRATION PROVISION.  THE ARBITRATION PROCEEDING SHALL BE CONDUCTED IN
CHICAGO, ILLINOIS OR SUCH OTHER LOCATION TO WHICH THE PARTIES MAY AGREE.  THE
SECURED PARTY SHALL PAY THE COSTS OF THE MEDIATOR AND THE ARBITRATOR, BUT EACH
PARTY SHALL BE RESPONSIBLE FOR THEIR OWN LEGAL FEES AND COSTS.


 


19.           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF ILLINOIS
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO AGREE TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF LOCATED IN COOK
COUNTRY, ILLINOIS FOR THE PURPOSES OF ANY COURT PROCEEDING ARISING OUT THE THIS
AGREEMENT.


 


20.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

Signature page follows.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

PLEDGOR:

 

 

 

 

 

 

 

TED T. DEVINE

 

 

 

 

 

SECURED PARTY:

 

 

 

AON CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Equity Awards

 


2007 ISP 5,423 SHARES VESTING 2/15/2010


 


2008 ISP 3,835 SHARES VESTING 2/22/2010


 


2009 ISP 1,848 SHARES VESTING 2/24/2010


 


07 LPP2 60,648 SHARES AWARD  2/25/2010


 


05 RSU 10,000 SHARES VESTING 5/02/2010

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Pledged Securities

 

(to be completed upon vesting of Equity Awards)

 

Security

 

Date of Issuance

 

Certificate No.

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------